Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doroftei (US 6,213,487 B1).
Regarding claim 1, Doroftei discloses a device (helical drive wheelchair 30), comprising: a frame (helical drives 212, casing 325); an actuator (slider 232) attached to the frame and slidaby movable with respect to the frame along a linear axis (Figs. 9-11), and a helical member (helical member 230) positioned within the frame and rotatably movable with respect to the frame about a helical axis of the helical member (Col. 5, Lns. 16-21), wherein the helical axis is parallel to the linear axis (Fig. 9), wherein the actuator and the helical member are configured to cooperate with one another such that (a) motion of the actuator along the linear axis in a first linear direction causes corresponding rotation of the helical member about the helical axis in a first rotational direction and (b) motion of the actuator along the linear axis in a second linear direction that is opposite the first linear direction causes corresponding rotation of the helical member about the helical axis in a second rotational direction that is opposite the first rotational direction (Col. 6, Lns. 15-27).  

Regarding claim 2, Doroftei discloses the device of claim 1, further comprising: at least one follower bearing (bearing 275, bearing 375), wherein each of the at least one follower bearing is positioned on a portion of the actuator (slider 232) so as to reduce friction between the actuator and the helical member (Figs. 13-16) when the actuator is moved along the linear axis so as to cause the helical member to rotate about the helical axis.  

Regarding claim 3, Doroftei discloses the device of claim 2, wherein the at least one follower bearing (bearing 375) includes a first follower bearing positioned to a first side of the helical member (helical member 230) and a second follower bearing positioned to a second side of the helical member that is opposite the first side of the helical member (Figs. 15-16).  

Regarding claim 4, Doroftei discloses the device of claim 1, further comprising at least one plain bearing (bearing 375) positioned on a portion of the frame so as to reduce friction between the helical member (helical member 230) and the frame when the helical member rotates about the helical axis (Figs. 15-16).  

Regarding claim 8, Doroftei discloses the device of claim 1, wherein the helical member comprises one of a positive helical form or a negative helical form (Figs. 9 & 14).  

Regarding claim 9, Doroftei discloses a system, comprising: a frame (helical drives 212, casing 325); an actuator (slider 232) attached to the frame and slidaby movable with respect to the frame along a linear axis (Figs. 9-11), a helical member (helical member 230) positioned within the frame and rotatably movable with respect to the frame about a helical axis of the helical member (Col. 5, Lns. 16-21), wherein the helical axis is parallel to the linear axis (Fig. 9); and a drive shaft (portion 240/shaft 340) coupled to the helical member (Figs. 13 & 14), wherein the drive shaft has a longitudinal axis, wherein the actuator and the helical member are configured to cooperate with one another such that (a) motion of the actuator along the linear axis in a first linear direction causes corresponding rotation of the helical member about the helical axis in a first rotational direction and (b) motion of the actuator along the linear axis in a second linear direction that is opposite 37187822-010201/US the first linear direction causes corresponding rotation of the helical member about the helical axis in a second rotational direction that is opposite the first rotational direction, and wherein the drive shaft is coupled to the helical member in a manner such that (a) rotation of the helical member about the helical axis in the first rotational direction causes corresponding rotation of the drive shaft about the longitudinal axis in a first rotational direction and (b) rotation of the helical member about the helical axis in the second rotational direction causes corresponding rotation of the drive shaft about the longitudinal axis in a second rotational direction that is opposite the first rotational direction of the longitudinal axis (Col. 7, Lns. 9-32).  

Regarding claim 14, Doroftei discloses the system of claim 9, wherein the drive shaft is coupled to drive system of a vehicle in a manner so as to propel the vehicle (Col. 4, Lns. 38-48).

Regarding claim 15, Doroftei discloses the system of claim 14, wherein the vehicle is a wheelchair (Col. 2, Lns. 66-67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doroftei.
Regarding claims 5 & 11: Doroftei discloses where his helical member (helical member 230) has a helical pitch, lead angle and pitch diameter (these attributes are inherent to a helical member).  However, Doroftei’s exact helical pitch, lead angle and pitch diameter are unknown because Doroftei does not explicitly disclose these values, as such, there is no way to ascertain whether the helical pitch is between 85 millimeters and 95 millimeters, whether the lead angle is between 24 degrees and 27 degrees, and  whether the pitch diameter is between 48 millimeters and 52 millimeters.  Examiner takes the position that there are only so many variables to select from to ascertain the pitch angle, lead angle and pitch diameter, and Applicant has not provided any criticality to his claimed ranges.  Recognizing that inventors routinely experiment, in order to optimize their inventions, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have utilized a pitch angle of between 85 millimeters and 95 millimeters; a lead angle between 24 degrees and 27 degrees and a pitch diameter of between 48 millimeters and 52 millimeters so as to allow the helical member to be adapted to various configurations and sizes to accommodate multiple applications (powering different sized wheels on the wheelchair), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doroftei in view of Bombardo (US 9,303,738 B1).
Regarding claim 10, Doroftei discloses the system of claim 9, but does not disclose wherein the drive shaft is one of flexible or rigid.  Rigid drive shafts are well known in the art in order to create parts that are resistant to damage.  Bombardo teaches a rigid drive shaft (Claim 4).  Based on the teaching of Bombardo it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a rigid drive shaft in order to have a long lasting damage resistant part.


Allowable Subject Matter
Claims 16-20 are allowed.  With regards to independent claim 16, the prior art of record, either taken alone or in combination, does not disclose having a handle operable to selectively position the device in a selected one of a neutral position, a forward position, or a reverse position using one way bearings and sleeves.  Modifying Doroftei to include the claimed handle would not have been an obvious modification.  Claims 17-20 depend from claim 16.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618